Appellant was convicted in the District Court of Erath County of robbery, and his punishment fixed at five years in the penitentiary.
The record is before us with a statement of facts. There are ten bills of exception in the transcript, only one of which bears the approval of the trial judge. The one so approved presents no error. There appears in the record an affidavit filed some fifty days after the adjournment of the trial term setting up the inability of appellant to pay for a statement of facts and requesting that the court order one prepared for him, but this is not shown in any manner to have ever been brought to the attention of the trial court as is required by statute.
The record reflecting no error, we have no option but to direct an affirmance of the judgment, which is done.
Affirmed.
                          ON REHEARING.                         June 27, 1924.